Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	In claim 11 lines 7-8, it would appear that "third capacitor terminal" should be --fifth capacitor terminal--.
	In claim 17, it would appear that "in" should be --to--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. (8,076,966).
Fig. 17 shows a first transistor M3' having a first current terminal, a second current terminal, and a first control terminal; a first capacitor CA having a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the first current terminal; a second capacitor CP' having 
Further shown is a fourth transistor M4 having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the eighth current terminal coupled to the second capacitor terminal as recited in claim 2.
Further shown is a fifth transistor M6' having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the tenth current terminal coupled to the third capacitor terminal; and a sixth transistor M4' having an eleventh current terminal, a twelfth current terminal, and a sixth control terminal, the eleventh current terminal coupled to the third capacitor terminal as recited in claim 6.

Claims 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell, Jr. (4,484,092).
Fig. 3 shows pre-charging (see "CHARGE" section of the 5th waveform in Fig. 4), by a bootstrap circuit 42, a switching transistor gate of a switching transistor 44 using a bootstrap capacitor 58 of bootstrap capacitors 58/54; and bootstrapping (see "BOOST" section of the 5th waveform in Fig. 4), by the bootstrap circuit, the switching transistor gate using the bootstrap capacitors responsive to receiving an input voltage INPUT as recited in claim 14.
Bootstrapping the switching transistor gate is performed responsive to a control signal (output from 64) as recited in claim 15.
The bootstrap capacitor is a first bootstrap capacitor 58, the method further comprising: charging the switching transistor gate in a first charging phase according to a charge stored by the first .

Allowable Subject Matter
Claims 8-13 appear to be allowable over the prior art of record.  Claims 3-5, 7 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
2


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849